Exhibit 10.17
MONSTER WORLDWIDE, INC.
622 THIRD AVENUE
NEW YORK, NY 10017
March 2, 2007
Mr. Darko Dejanovic
2007 Bennett Avenue
Evanston, IL 60201
Dear Darko:
This will confirm our understanding and agreement (the “Agreement”) with respect
to your employment as Senior Vice President-Global Chief Information Officer of
Monster Worldwide, Inc. (the “Company”). You and the Company hereby agree as
follows:
1. The Company agrees to employ you and you agree to be employed by the Company
as Senior Vice President-Global Chief Information Officer, with such duties and
responsibilities with respect to the Company and its affiliates as the Company’s
Chief Executive Officer (“CEO”) or his designee reasonably direct. You agree to
devote your best efforts, energies, abilities and full business time, skill and
attention to your duties. You agree to perform the duties and responsibilities
assigned to you to the best of your ability, in a diligent, trustworthy,
businesslike and efficient manner for the purpose of advancing the business of
the Company and to adhere to any and all of the employment policies of the
Company. The start date of your employment pursuant to this agreement shall be
on or about April 16, 2007.
2. In consideration for your services and other agreements hereunder, during
your employment the Company shall (a) pay you a base salary of $450,000 per year
(prorated for periods of less than a full year) in regular installments in
accordance with the Company’s payroll practice for salaried employees,
(b) provide you with medical, dental and disability coverage, if any, and 401(k)
Plan, life insurance and other benefit plan eligibility, if any, in accordance
with the Company’s policies, (c) provide you with four weeks vacation per year
in accordance with the Company’s policies (prorated for periods of less than a
full year), (d) provide you with the opportunity to earn annual performance
based bonuses with the target of 100% of his base salary in amounts determined
by and on the basis of satisfaction of such performance goals as are established
by the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) under the Company’s 1999 Long Term Incentive Plan (or
any similar or successor plan) and (e) provide you the opportunity to
participate in any long-term equity plan for executives of your level which may
be instituted from time to time. Your base salary will be reviewed on an annual
basis, it being understood that any increases in compensation shall be subject
to the sole discretion of the Company.
If you have not been terminated with “cause” prior to such time, the Company
shall pay you a one-time sign-on bonus no later than 30 days after your start
date in the amount of $100,000 minus all applicable withholding and other taxes.
Should your employment cease with the Company prior to your one-year anniversary
with the Company, you shall be required to pay back to the Company such bonus
pro-rated for the amount of time served with the Company over that twelve-month
period. You shall not be required to pay back any portion of such sign-on bonus
if you are terminated without “cause” as defined herein.

 

 



--------------------------------------------------------------------------------



 



Assuming your continued employment with the Company through December 31, 2007,
your 2007 bonus shall be a minimum of $450,000, minus all applicable withholding
and other taxes. All bonuses in addition to or subsequent to the 2007 bonus, if
any, are at the discretion of the Company.
Subject to approval from the Company’s Compensation Committee and the
requirements of the relevant securities laws, the Company shall also issue you
12,000 restricted stock units pursuant to the Company’s standard form including
the four-year vesting schedule.
The Company shall also pay your reasonably incurred relocation expenses to the
Massachusetts area consistent with the Company’s relocation policy.
3. You may terminate this Agreement at any time upon 60 days’ prior written
notice. The Company may terminate this agreement at any time upon written
notice. This Agreement shall also terminate automatically in the event you
should die or, in the reasonable determination of the Company, become unable to
perform by reason of physical or mental incompetency your obligations hereunder
for a period of 120 days in any 365 day period. It is understood and agreed that
in the event that this agreement is terminated by the Company other than for
Cause (as defined in Section 4 below) then subject to (i) your execution and
delivery of the Company’s then current form of separation agreement and general
release applicable to similarly situated employees and (ii) the expiration of
any rescission period provided thereby (without the rescission having been
exercised), you shall, as your sole and exclusive remedy, be entitled to
(a) receive severance equal to one times your then applicable annual base
salary, payable over a period of twelve months (deleted “Non Compete Period) in
regular installments in accordance with the Company’s applicable payroll
practice for salaried employees and (b) for a period of 12 months after the
effective date of termination of your employment, have the Company make
available to you (through COBRA) medical and dental benefits on the same terms
and conditions as would have been made available to you (including employee
premium contributions) had you remained employed by the Company during such
period. The Company may accelerate the timing of any payment payable to you
under this agreement in the event the Company determines that such acceleration
would minimize or eliminate the risk that any payment to you hereunder would be
deemed to violate Section 409 of the Internal Revenue Code of 1986, as it may be
amended from time to time.
Except as expressly provided in this Section 3 sentence, in the event of the
termination of this agreement or your employment for any reason, the Company
shall have no further obligations to you hereunder or with respect to your
employment from the effective date of termination. “Cause” shall mean the
occurrence of any one or more of the following events: (i) your willful failure
or gross negligence in performance of your duties or compliance with the
reasonable directions of the CEO or the Board that remains not remedied for a
period of twenty (20) days after the CEO or the Board has given written notice
specifying in reasonable detail your failure to perform such duties or comply
with such directions; (ii) your failure to comply with a material employment
policy of the Company that remains unremedied for a period of twenty (20) days
after the CEO or the Board has given written notice to you specifying in
reasonable detail your failure to comply; or (iii) your commission of (a) a
felony, (b) criminal dishonesty or (c) fraud.
4. You acknowledge that you have not relied on any representation not set forth
in this Agreement. You represent that you are free to enter into this employment
arrangement and that you are not bound by any restrictive covenants or similar
provisions restricting the performance of your duties hereunder other than what
was previously disclosed.

 

Page 2



--------------------------------------------------------------------------------



 



5. In the event there is a Change in Control (as defined in paragraph 6 below),
any shares of Company Common Stock covered by any restricted stock unit
agreement between you and the Company shall automatically and immediately become
fully vested. In addition, be entitled to (a) receive severance equal to one
times your then applicable annual base salary, payable over a period of twelve
months in regular installments in accordance with the Company’s applicable
payroll practice for salaried employees and (b) for a period of 12 months after
the effective date of termination of your employment, have the Company make
available to you (through COBRA) medical and dental benefits on the same terms
and conditions as would have been made available to you (including employee
premium contributions) had you remained employed by the Company during such
period, in the event of change of control and if one of the following occurs:
(i) your employment with the Company is terminated.
(ii) you voluntarily resign as a result of reduction in the nature or scope of
your authority or duties, a reduction in your compensation or benefits, or a
change in the city in which you are required to perform your duties.
6. For purposes hereof, the term “Change in Control” shall be deemed to occur if
(1) there shall be consummated (A) any consolidation, merger or reorganization
involving the Company, unless such consolidation, merger or reorganization is a
“Non-Control Transaction” (as defined below) or (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company, or (2) the stockholders of
the Company shall approve any plan or proposal for liquidation or dissolution of
the Company, or (3) any person (as such term is used in Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), shall become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) of more than 50% of the combined voting power of the
Company’s then outstanding voting securities other than (a) a person who owns or
owned shares of Class B Common Stock of the Company, (b) pursuant to a plan or
arrangement entered into by such person and the Company, or (c) pursuant to
receipt of such shares from a stockholder of the Company pursuant to such
stockholder’s will or the laws of descent and distribution. A “Non-Control
Transaction” shall mean a consolidation, merger or reorganization of the Company
where (1) the stockholders of the Company immediately before such consolidation,
merger or reorganization own, directly or indirectly, at least a majority of the
combined voting power of the outstanding voting securities of the corporation
resulting from such consolidation, merger or reorganization (the “Surviving
Corporation”), (2) the individuals who were members of the Board of the Company
immediately prior to the execution of the agreement providing for such
consolidation, merger or reorganization constitute at least 50% of the members
of the Board of Directors of the Surviving Corporation, or a corporation
directly or indirectly beneficially owning a majority of the voting securities
of the Surviving Corporation and (3) no person (other than (a) the Company,
(b) any subsidiary of the Company, (c) any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any subsidiary, or (d) any person who, immediately prior to such consolidation,
merger or reorganization, beneficially owned more than 50% of the combined
voting power of the Company’s then outstanding voting securities) beneficially
owns more than 50% of the combined voting power of the Surviving Corporation’s
then outstanding voting securities.

 

Page 3



--------------------------------------------------------------------------------



 



7. You acknowledge that during the course of your employment with the Company
you will have access to trade secret, proprietary and confidential information
relating to the Company and its clients, including but not limited to marketing
data, financial information, client lists (including without limitation Rolodex
type or computer based compilations maintained by the Company or you), details
of Company or client programs and methods, pricing policies, strategies, profit
margins and software. During the course of your employment and thereafter, you
agree to keep secret and retain in strictest confidence all of such trade
secret, proprietary and confidential information and not to disclose,
disseminate or use such information to your own advantage or for the advantage
of any party other than the Company.
8. During the Non-Solicitation Period, you agree that you will not, directly or
indirectly, (a) call on, solicit, perform services for, interfere with or
endeavor to entice away from the Company any client to whom the Company provided
services at any time during the 12 months preceding the last day of your
employment with the Company, or any prospective client to whom the Company had
made a presentation at any time during the 12 months preceding the last day of
your employment with the Company; and (b) hire, attempt to hire, solicit for
employment or encourage the departure of any employee of the Company or any
individual who was employed by the Company at any time during the 12 months
preceding the last day of your employment with the Company. This
non-solicitation does not restrict me from working for any competitor of Monster
or any other firm at any time after my last day of employment with Monster,
subject to my compliance with item 9 below.
9. During the Noncompete Period of three months, you agree that you shall not,
anywhere in the United States or elsewhere in the world, directly or indirectly,
engage, participate or assist in lines of business directly competitive to the
business of the Company and its subsidiaries. The foregoing covenant is intended
to prohibit you from engaging in such activities as owner, creditor, partner,
stockholder, consultant, advisor or lender (except as a holder of equity
securities that are publicly traded on a stock exchange or the recognized
over-the-counter market, and then only to the extent of owning not more than
three percent (3%) of the issued and outstanding equity securities of the
relevant issuer so long as you is not an affiliate of such issuer), contractor
or agent for any person, firm or corporation that directly competes with the
business of the Company or its subsidiaries.
10. You understand and agree that the covenants set forth in Sections 7, 8 and 9
(the “Restrictive Covenants”) are reasonable in scope and have been agreed to by
you in connection with the benefits to be received by you hereunder. You further
acknowledge that the scope of the business of the Company and its subsidiaries
is independent of location (such that it is not practical to limit the
restrictions contained in the Restrictive Covenants to a specified county, city,
or part thereof) and that, accordingly, the geographical restriction contained
in the Restrictive Covenants is reasonable in all respects and necessary to
protect the goodwill and confidential information and work product of the
business of the Company and its subsidiaries and that, without such protection,
the customer and client relations of the Company and its subsidiaries and
competitive advantage of the Company and its subsidiaries would be materially
adversely affected. It is specifically recognized by you that the Company and
its subsidiaries have a protectable interest in prohibiting you from competing
with the Company and its subsidiaries as provided in the Restrictive Covenants,
and that money damages are insufficient to protect such interests, and that the
Company would not enter into this agreement without the restrictions contained
in the Restrictive Covenants. You further acknowledge that the restrictions
contained in the Restrictive Covenants do not impose an undue hardship on you
and, since you have general business skills which may be used in industries
other than the business of the Company or its subsidiaries, do not deprive you
of your livelihood. You agree that the Restrictive Covenants shall be construed
as agreements independent of any other provisions of this Agreement and shall
survive any order of a court of competent jurisdiction terminating any other
provisions of this agreement.

 

Page 4



--------------------------------------------------------------------------------



 



11. The parties agree that to the extent any provision or portion of the
Restrictive Covenants shall be held, found or deemed to be unreasonable,
unlawful or unenforceable by a court of competent jurisdiction, then any such
provision or portion thereof shall be deemed to be modified to the extent
necessary in order that any such provision or portion thereof shall be legally
enforceable to the fullest extent permitted by applicable law, and further agree
that if any part of the Restrictive Covenants shall be so found or deemed
unreasonable, unlawful or unenforceable, such unenforceability shall not affect
the remaining portions of the Restrictive Covenants, which shall be fully
enforced; and the parties do further agree that any court of competent
jurisdiction shall, and the parties hereto do hereby expressly authorize,
require and empower any court of competent jurisdiction to, enforce any such
provision or portion thereof in order that any such provision or portion thereof
shall be enforced to the fullest extent permitted by applicable law.
12. As the violation by you of the Restrictive Covenants would cause irreparable
harm which cannot be adequately compensated in damages to the Company due to,
among other things, the knowledge by you of trade secrets and proprietary
information of the business of the Company and its subsidiaries, and there is no
adequate remedy at law for such violation, the Company shall have the right in
addition to any other remedies available, at law or in equity, to injunctive or
other equitable relief to restrain you from violating such provisions (without
any requirement to post a bond or other security). You hereby waive any and all
defenses you may have on the ground of lack of competence of the court to grant
an injunction or other equitable relief. The existence of this right shall not
preclude any other rights and remedies at law or in equity which the Company may
have.
13. All notices, demands or other communications to be given or delivered under
or by reason of this agreement shall be in writing and shall be deemed to have
been properly served if delivered personally, by courier, or by certified or
registered mail, return receipt requested and first class postage prepaid, in
case of notice to the Company, to the attention of the Chief Executive Officer
(with a copy to the General Counsel) and in the case of notices to you to your
office or residence address, or such other addresses as the recipient party has
specified by prior written notice to the sending party. All such notices and
communications shall be deemed received upon the actual delivery thereof in
accordance with the foregoing.
14. You may not assign or delegate this agreement or any of your rights or
obligations hereunder without the prior written consent of the Company. All
references in this agreement to practices or policies of the Company are
references to such practices or policies as may be in effect from time to time.

 

Page 5



--------------------------------------------------------------------------------



 



15. This Agreement (a) constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes any previous arrangements
relating thereto, as well as any previous arrangements relating to employment
between you and any of the Company’s affiliates, (b) may be signed in
counterparts, (c) shall be governed by the laws of the State of Massachusetts
(other than the conflicts of laws provisions thereof) and (d) may not be
amended, terminated, extended or waived orally.
Please understand that while it is our hope that our relationship will be a long
one, your employment will strictly be on at “at will” basis. Nothing in this
letter should be construed as creating any other type of employment
relationship.
Please sign the additional originally executed copy of this letter in the space
provided for your signature below to indicate your acceptance and agreement with
the terms of this letter agreement and return one fully executed original to me.

            Very truly yours,

MONSTER WORLDWIDE, INC.
      By:   /s/ Erin Barriere         Name:   Erin Barriere        Title:   VP,
Human Resources, Technology     

     
Accepted and agreed
   
 
   
/s/ Darko Dejanovic
 
  3/15/07 
Darko Dejanovic
   

 

Page 6



--------------------------------------------------------------------------------



 



SECTION 409A COMPLIANCE AMENDMENT
TO EXECUTIVE EMPLOYMENT AGREEMENT
This Agreement is entered into as of January 1, 2009, by and between Monster
Worldwide, Inc., a Delaware corporation (the “Company”), and Darko Dejanovic
(the “Executive”).
WHEREAS, the Company and the Executive previously entered into an Employment
Agreement, dated March 2, 2007 (the “Agreement”), which Agreement may be amended
by a written instrument executed by both parties; and
WHEREAS, the Company and the Executive desire to amend the Agreement to comply
in all respects with the provisions of Section 409A of the Internal Revenue Code
and applicable regulations thereunder (the “Code”):
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties agree to amend the
Agreement as follows, effective January 1, 2009; provided, however, that any
provision below required to apply as of a date prior to January 1, 2009 in order
for the Agreement to comply with Code Section 409A shall be effective as of such
earlier date:
1. Termination of Employment. Where the Agreement refers to the Executive’s
termination of employment for purposes of receiving any payment, whether such a
termination has occurred will be determined in accordance with Section 409A of
the Internal Revenue Code and applicable regulations thereunder, generally
described (as currently in effect) in Exhibit A.
2. Timing of Payments. Where the Agreement requires the following payments to be
made to the Executive, the following rules shall apply, and any inconsistent
provision in the Agreement shall be superseded:

  (a)  
To the extent that the Agreement requires that a payment shall be made upon or
as soon as reasonably practicable after an event (e.g., termination of
employment), such payment shall be made no later than 90 days after the
occurrence of such event (or, if earlier, within 21/2 months following the end
of the Executive’s taxable year in which such event occurs). The Executive may
not designate the taxable year of such payment.

  (b)  
To the extent that any payment in the Agreement is contingent upon the Executive
entering into a separation and release agreement with the Company, the Executive
shall sign and return the separation and release agreement within the reasonable
time period designated by the Company, in order to assure that payment shall be
made within the time period set forth in paragraph (a) above but not prior to
expiration of any period specified for revocation of such Agreement by the
Executive.

 

 



--------------------------------------------------------------------------------



 



  (c)  
To the extent that the Agreement provides for the reimbursement of specified
expenses incurred by the Executive, such reimbursement shall be made in
accordance with the provisions of the Agreement, but in no event later than the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred. The amount of expenses eligible for reimbursement or
in-kind benefits provided by the Company in any taxable year of the Executive
shall not affect the amount of expenses or in-kind benefits to be reimbursed or
provided in any other year (except in the case of maximum benefits to be
provided under a medical reimbursement arrangement, if applicable).

  (d)  
Annual bonus otherwise payable under the Agreement after the end of a bonus plan
performance period shall be paid within 21/2 months after the end of the fiscal
year of the Company to which such bonus relates.

  (e)  
The last sentence of the first paragraph of Section 3 of the Agreement is
deleted.

3. Section 409A Compliance. The following provision is added to the Agreement as
new Section 16:
16. Code Section 409A. Payments in respect of the Executive’s Termination of
Employment under the Agreement are designated as separate payments for purposes
of the short-term deferral rules under Treasury
Regulation Section 1.409A-1(b)(4)(i)(F) and the exemption for involuntary
terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, (a) any payments that become vested as
a result of the Executive’s Termination of Employment under the Agreement that
are made on or before the 15th day of the third month of the calendar year
following the calendar year of the Executive’s Termination of Employment, and
(b) any additional payments that are made on or before the last day of the
second calendar year following the year of the Executive’s Termination of
Employment and do not exceed the lesser of two times Base Salary or two times
the limit under Code Section 401(a)(17) then in effect, and (c) the payment of
medical expenses within the applicable COBRA period, are exempt from the
requirements of Code Section 409A. If the Executive is designated as a
“specified employee” within the meaning of Code Section 409A (and Company is
publicly traded on any securities market), to the extent that any deferred
compensation payments to be made during the first six month period following
Executive’s termination of employment exceed such exempt amounts, the payments
shall be withheld and the amount of the payments withheld will be paid in a lump
sum, without interest, during the seventh month after Executive’s termination;
provided, however, that if the Executive dies prior to the expiration of such
six month period, payment to the Executive’s beneficiary shall be made as soon
as practicable following the Executive’s death. The Company shall identify in
writing delivered to the Executive any payments it reasonably determines are
subject to delay under this Section 16. In no event shall the Company have any
liability or obligation with respect to taxes for which the Executive may become
liable as a result of the application of Code Section 409A.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment on or prior to
December 31, 2008, as of the date and year first above written.

                      MONSTER WORLDWIDE, INC.           By:   /s/ Salvatore
Iannuzzi                  
 
      Its:   Chairman of the Board, President and
Chief Executive Officer    

            EXECUTIVE
      /s/ Darko Dejanovic    

 

3



--------------------------------------------------------------------------------



 



EXHIBIT A TO
SECTION 409A COMPLIANCE AMENDMENT
TO EXECUTIVE EMPLOYMENT AGREEMENT
Addendum to Paragraph 1 Regarding Termination of Employment

  (a)  
The Executive shall not be treated as having incurred a voluntary termination of
employment while on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Executive’s right to reemployment with the Company is provided
either by statute or by contract. If the period of leave exceeds six months and
the right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.

  (b)  
Whether the Executive shall have incurred a termination of employment shall be
determined based on all relevant facts and circumstances. In situations in which
the Executive continues to be carried on the payroll of the Company but performs
only nominal services, or ceases to be an employee but continues to provide
substantial services in another capacity, such as pursuant to a consulting
agreement, the determination of whether a termination of employment has occurred
shall be determined in accordance with Treasury
Regulation Section 1.409A-1(h)(1)(ii), or any successor thereto.

  (c)  
For additional information, see Treasury Regulation Section 1.409A-1(h).

 

4